REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
Claim 1 is allowed because the prior art of record fails to disclose or suggest a hysteresis comparator comprising a comparator, a switch, a first capacitor, a second capacitor, and a logic circuit with the connections and operations as recited in the claim.  In particularly, the prior art of record fails to disclose or suggest a hysteresis comparator comprising the limitations “wherein an output terminal of the comparator is electrically connected to an input terminal of the logic circuit, wherein an output terminal of the logic circuit is electrically connected to the other of the pair of conductive regions of the second capacitor, and wherein the logic circuit is configured to generate an inverted signal of a signal input to the input terminal of the logic circuit and output the inverted signal to the output terminal of the logic circuit” in addition to other limitations as recited in the claim.
	Claims 2-14 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842